UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the annual period ended December 31, 201 5 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-36039 YuMe, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 27-0111478 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1204 Middlefield Road, Redwood City, CA (Address of Principal Executive Offices) (Zip Code) (650) 591-9400 (Registrant’s Telephone Number,Including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of e ach c lass Name of each exchange on which registered Common Stock, par value $0.001 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes☐ No ☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes☐ No ☒ Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter time period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationsS-K (§229.405 of this chapter) is not contained herein and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. ☒ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Acceleratedfiler☒ Non-acceleratedfiler☐ Smallerreportingcompany ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes☐ No ☒ The aggregate market value of the voting and non-voting stock held by non-affiliates of the registrant as ofJune30, 2015, the last business day of the registrant's most recently completed second fiscal quarter, was$90,145,250based upon the closing price of the Registrant’s common stock reported for such date by the New York Stock Exchange. Shares of common stock held by each executive officer, director, and their affiliated holders have been excluded from that calculation because such persons may be deemed to be affiliates of the Company. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of February 29, 2016, there were 34,811,521 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Company’s definitive proxy statement for its 2016 Annual Meeting of Stockholders , to be filed pursuant to Regulation 14A under the Securities Exchange Act of 1934, are incorporated by reference in PartIII of this Form10-K. NOTE REGARDING FORWARD-LOOKNG STATEMENTS Unless expressly indicated or the context requires otherwise, the terms “YuMe,” “Company,” “we,” “us” and “our” in this document refer to YuMe, Inc., and, where appropriate, its wholly-owned subsidiaries. This Annual Report on Form10-K (this “Annual Report”) contains “forward-looking statements” within the meaning of Section21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) that involve substantial risks and uncertainties. The forward-looking statements are contained principally in PartI, Item1: “Business,” PartI, Item1A: “Risk Factors,” and PartII, Item7: “Management's Discussion and Analysis of Financial Condition and Results of Operations,” but are also contained elsewhere in this Annual Report. In some cases, you can identify forward-looking statements by the words “may,” “might,” “will,” “could,” “would,” “should,” “expect,” “intend,” “plan,” “objective,” “anticipate,” “believe,” “estimate,” “predict,” “project,” “potential,” “continue” and “ongoing,” or the negative of these terms, or other comparable terminology intended to identify statements about the future.These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from the information expressed or implied by these forward-looking statements. Although we believe that we have a reasonable basis for each forward-looking statement contained in this Annual Report, we caution you that these statements are based on a combination of facts and factors currently known by us and our expectations of the future, about which we cannot be certain. Forward-looking statements include, for example, statements about: • Our growth strategy, including but not limited to employee hiring, global expansion and technological development; • Anticipated trends and challenges in our industry, including but not limited to the increasing quantity, variety and fragmentation of digital video content, platforms, distribution channels and technologies; • The expansion of the digital media advertising market in general and the digital video advertising market in particular; • Our operating results, including revenue, cost of revenue, expenses and liquidity; • Our competition; • Market trends, including overall opportunities for digital media advertising and shifting advertising budgets; • The ongoing improvement and refinement of our data-science capabilities; • Developments in the regulatory framework applicable to our business; and • Our intellectual property and proprietary technologies. You should refer to Part I, Item 1A: “Risk Factors” of this Annual Report for a discussion of important factors that may cause our actual results to differ materially from those expressed or implied by our forward-looking statements. As a result of these factors, we cannot assure you that the forward-looking statements in this Annual Report will prove to be accurate. Furthermore, if our forward-looking statements prove to be inaccurate, the inaccuracy may be material. In light of the significant uncertainties in these forward-looking statements, you should not regard these statements as a representation or warranty by us that we will achieve our objectives and plans in any specified time frame, or at all. We do not undertake any obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. You should read this Annual Report, and the documents that we reference in this Annual Report and have filed as exhibits to the Annual Report, completely and with the understanding that our actual future results may be materially different from what we expect. We qualify all of our forward-looking statements by these cautionary statements. YuMe, Inc. FORM 10-K Table of Contents PARTI Page Item1. Business 1 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 25 Item 2. Properties 26 Item 3. Legal Proceedings 26 Item 4. Mine Safety Disclosures 26 PARTII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 27 Item 6. Selected Financial Data 30 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 45 Item 8. Financial Statements and Supplementary Data 47 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 72 Item 9A. Controls and Procedures 72 Item 9B. Other Information 73 PARTIII Item 10. Directors, Executive Officers and Corporate Governance 74 Item 11. Executive Compensation 74 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 74 Item 13. Certain Relationships and Related Transactions, and Director Independence 74 Item 14. Principal Accounting Fees and Services 74 PARTIV Item 15. Exhibits and Financial Statement Schedules 75 Signatures 76 Exhibit Index 77 GLOSSARY To assist you in reading this Annual Report, we have provided definitions of some of the terms and acronyms that we use: “ Ad exchange”— A digital marketplace that enables advertisers anddigital media property ownersto buy and sell advertising impressions, often through real-time auctions . “ Advertising c ampaign ” —The process by which we deliver a brand advertiser's digital video advertisements to audiences available through digital media properties in order to fulfill the overall objectives, including the contractual requirements, of the advertising campaign awarded to us by advertising customers. “ Audience Amplifier ” —Our machine-learning tool that uses correlative data models to find audiences that YuMe expects to be receptive to specific brand messages based on data collected from the YuMe SDKs. “Brand advertising” —Advertising that features a particular company, product or service in a manner intended to establish long-term, positive attitudes toward it. “ Brand attitudes” —A measure of a person's positivity or negativity towards a brand. “ Brand awareness” —The extent to which a brand is recognized by potential customers and correctly associated with a particular product. “ Brand favorability ” —The number of people who view the brand positively. “Brand m etrics” —Metrics that are specific to an advertising campaign and outline criteria for measuring success of the advertising campaign. “Brand preference” —A measure of brand loyalty in which a consumer chooses a particular brand in presence of competing brands. “Brand recall” —A measure of advertising effectiveness in which a sample of respondents who were exposed to an ad and at a later time are asked if they recall the brand that sponsored an ad. “ CPM” —Cost per thousand impressions, a measure by which advertising campaign placements may be priced for advertisers on a digital media property. An impression is the exposure of an ad to a viewer. “Direct response advertising ” —Advertising that is designed to induce some specific action, such as search engine marketing, click-through banners, newspaper classifieds and coupons. “Frequency” —A measure of how many times a consumer within a target audience is exposed to a specific advertisement. “Impression” —The exposure of the advertising campaign content on a publisher site. “Lift” —The percentage improvement in a tested metric. “ Message recall” —A measure of advertising effectiveness in which a sample of respondents who were exposed to an advertising campaign and at a later time are asked if they recall the primary message of an advertising campaign. “PQI” —YuMe's Placement Quality Index, our contextual scoring system that assesses the quality of ad placements in order to optimize placements for brand results. PQI algorithms dynamically score advertising inventory based on prior calculations of brand related results and current advertising campaign measures such as video completion rate, player size, player location, content relevancy and advertising campaign objectives. “Purchase intent” —The likelihood that a person intends to buy a product in a given period of time. “Reach” —The number of individuals or households that are exposed to an ad in a given period of time. “Unique viewers” —A measure of the number of individual devices through which a particular piece of video content was viewed online, on mobile, or through other Internet-connected device platforms over a period of time, typically one month. “ YuMe SDKs ”
